DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01/20/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL citations numbered 3, and 4 do not contain a date, and do not contain a copy of relevant pages of the publication.   NPL citations numbered 5, and 7 do not contain copies of relevant pages cited.    Citation number 3 states relevant pages are “2”, yet only an abstract is provided.  Citation number 4 states relevant pages are “4”, yet only an abstract is provided.  Citation number 5 states relevant pages are “2”, yet only an abstract is provided.  Citation number 7 states relevant pages are “387-395” yet only an abstract and introduction are provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 8, 15, and 20 are objected to because of the following informalities.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 refers back to itself.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W.H. Choi et al., A Magnetic Tunnel Junction Based True Random Number Generator with Conditional Perturb and Real-Time Output Probability Tracking, IEEE International Electron Devices Meeting, 2014 (hereinafter “Choi”).

Regarding claim 1, Choi teaches the following:
an array of voltage controlled magnetic anisotropy (VCMA) cells (Fig 18(a) STT-MRAM array, Introduction, fig 1, fig 2, fig 3 for voltage controlled magnetic anisotropy cells VRESET and VPERTURB); 
a voltage pulse tuning circuit for generating and applying a stochastically tuned voltage pulse to the VCMA cells in the array of VCMA cells, wherein the stochastically tuned voltage pulse has a magnitude and duration that provides a 50%-50% switching distribution of the VCMA cells in the array of VCMA cells (Fig 15, Adjust tPERTURB, Polarity selection circuit, and Bidirectional pulse generator for voltage pulse tuning circuit, based on stochastic tuning performed by the counting circuits with shift register and comparator, magnitude VPERTURB for magnitude, tPERTURB for duration, Introduction stating circuit designed to ensure PERTURB to tune the voltage pulse width for 50%); and 
 a bit output system for reading a state of each of the VCMA cells in the array of VCMA cells to provide a true random number (TRN) or physically unclonable function (PUF) (fig 15 sense amp with random number output, p.12.5.2 using VREAD).

	Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis, Choi teaches the following:
each VCMA cell in the array of VCMA cells comprises a magnetic tunnel junction (MTJ) device (introduction, description within fig 18). 

Regarding claim 3, in addition to the teachings addressed in the claim 1 analysis, Choi teaches the following:
the array of VCMA cells comprise a spin transfer torque magnetic random access memory (STT-MRAM) (Introduction, p. 12.5.4 Real-Time Output Probability Tracking last sentence, Fig 18).

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis, Choi teaches the following:
the voltage pulse tuning circuit comprises a voltage pule generator for generating the stochastically tuned voltage pulse (STT-MRAM) (Fig 15 

Regarding claim 5, in addition to the teachings addressed in the claim 4 analysis, Choi teaches the following:
wherein the voltage pulse generator comprises an astable oscillator circuit, a pulse wave modulation (PWM) circuit, or a pseudo-random binary sequence circuit (Fig 15 bidirectional pulse generator for PWM circuit).

Regarding claim 6, in addition to the teachings addressed in the claim 4 analysis, Choi teaches the following:
further comprising a built-in test (BIST) system coupled to the voltage pulse generator wherein the bit output system provides the TRN or PUF to the BIST (Fig 15 counters, bit shift register, comparator for BIST wherein the output of the sense amp bit output system provides the random number to the counters).

Regarding claim 7, in addition to the teachings addressed in the claim 1 analysis, Choi teaches the following:
wherein the 50%-50% switching distribution of the VCMA cells in the array of VCMA cells is independent of process, voltage and temperature variations (Introduction last sentence).


wherein the magnitude and duration of the stochastically tuned voltage pulse falls within a range of magnitudes and durations that are dependent upon material properties of the VCMA cells (Fig 2, Fig 6, Fig 7 and associated discussion).

Claims 9-15 are directed to a method that would be practiced by the apparatus of claims 1-5, and 7-8 respectively.  All steps recited in claims 9-15 are configured to be performed by the apparatus of claims 1-5, and 7-8 respectively.  The claim 1-5, and 7-8 analysis applies equally to claims 9-15 respectively.

Regarding claim 16, Choi teaches the following:
a spin transfer torque magnetic random access memory (STT-MRAM), the STT-MRAM including an array of voltage controlled magnetic anisotropy (VCMA) cells (Fig 18(a) STT-MRAM array, Introduction, fig 1, fig 2, fig 3 for voltage controlled magnetic anisotropy cells VRESET and VPERTURB, Introduction, p. 12.5.4 Real-Time Output Probability Tracking last sentence, Fig 18); 
a voltage pulse tuning circuit for generating and applying a stochastically tuned voltage pulse to the VCMA cells in the array of VCMA cells, wherein the stochastically tuned voltage pulse has a magnitude and duration that provides a 50%-50% switching distribution of the VCMA cells in the array of VCMA cells (Fig 15, Adjust tPERTURB, Polarity selection circuit, and Bidirectional pulse generator for voltage pulse tuning circuit, based on stochastic tuning performed by the PERTURB for magnitude, tPERTURB for duration, Introduction stating circuit designed to ensure 50% switching probability with tuning to applied to the tPERTURB to tune the voltage pulse width for 50%);
and a bit output system for reading a state of each of the VCMA cells in the array of VCMA cells to provide the true random number (TRN) or physically unclonable function (PUF) (fig 15 sense amp with random number output, p.12.5.2 using VREAD).

Regarding claim 17, in addition to the teachings addressed in the claim 16 analysis, Choi teaches the following:
each VCMA cell in the array of VCMA cells comprises a magnetic tunnel junction (MTJ) device (introduction, description within fig 18). 

Regarding claim 18, in addition to the teachings addressed in the claim 16 analysis, Choi teaches the following:
the voltage pulse tuning circuit comprises a voltage pulse generator for generating the stochastically tuned voltage pulse (STT-MRAM) (Fig 15 Conditional perturb scheme including bidirectional pulse generator implementing pulse generation scheme as in fig 8)
wherein the voltage pulse generator comprises an astable oscillator circuit, a pulse wave modulation (PWM) circuit, or a pseudo-random binary sequence circuit (Fig 15 bidirectional pulse generator for PWM circuit).


further comprising a built-in test (BIST) system coupled to the voltage pulse generator wherein the bit output system provides the TRN or PUF to the BIST (Fig 15 counters, bit shift register, comparator for BIST wherein the output of the sense amp bit output system provides the random number to the counters).

Regarding claim 20, in addition to the teachings addressed in the claim 16 analysis, Choi teaches the following:
wherein the 50%-50% switching distribution of the VCMA cells in the array of VCMA cells is independent of process, voltage and temperature variations, and (Introduction last sentence)
wherein the magnitude and duration of the stochastically tuned voltage pulse falls within a range of magnitudes and durations that are dependent upon material properties of the VCMA cells (Fig 2, Fig 6, Fig 7 and associated discussion).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Y.Qu et al., A True Random Number Generator base on Parallel STT-MTJs, IEEE 2017, (hereinafter “Qu”) discloses a random number generator that uses the stochastic behavior of the spin transfer torque magnetic junction arranged in an array to produce the random number (abstract, fig 1, fig 4).  Qu further discloses modeling of switching probability under different voltages and pulse durations (section III second paragraph).
H. Cai et al., High Performance MRAM with Spin-Transfer-Torque and Voltage-Controlled Magnetic Anisotropy Effects, Applied Sciences, 2017 (hereinafter “Cai”), discloses use of VCMA to achieve improved energy delay efficiently and robust control of switching voltage in an a VCMA-MTJ-based MRAM (abstract).  Cai further disclose a need for precise control of the voltage pulse duration and selection of voltage (Section 2 last paragraph, section 3).
Y. Liu et al., A spin orbit torque based true random number generator with real-time optimization, IEEE, 2018 (hereinafter “Liu”) discloses a TRNG based on spin orbit torque magnetic tunnel junction that includes a simultaneous correction circuit to execute probability tracking to compensate for PVT variations to maintain 50% randomness (Section I last paragraph, Section II.B).  Liu further discloses a correction algorithm and circuit to count the number of ones and increase current in a feedback loop (section III.A, fig 4)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182